DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the restriction in the reply filed on 6/15/22 is acknowledged.  The traversal between groups I and II is on the ground(s) that the first and second portions of the first web could not be bonded to one another before the folding.  This is not found persuasive because the claim states the first web can be bonded to the second web instead of the second portion of the first web.  Additionally, the article could be made by a different process wherein some elastic is applied, the first web is folded over, and then the portion of elastic between the first and second webs is applied.  The traversal between groups I and III is on the ground(s) that an article with a drawstring is not materially different from an article with elastic.  This is not found persuasive because a drawstring is not elastic.  That is a material difference.  It would be searched in clothing, not the medical arts, and would require a different rejection.  The traversal between groups II and III is on the ground(s) that folding the first web over a portion of the first web versus the entire first web is not materially different.  This is not found persuasive because it can be used in a process which makes a materially different article and thus is a materially different process. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 9, 12, 14, and 15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by the admitted prior art.
Applicant’s admitted prior art teaches the first web(16) has first, second, and third portions with the second and third portions having elastic thread located thereon, the first portion of the first web is folded over and bonded indirectly to the second portion of the first web with the second web therebetween, and the second portion of the second web is bonded to  the third portion of the first web.  The two webs are joined together around elastic using ultrasonics, i.e. without adhesive.  The adhesive is applied between the first and second webs at 24 is it is not located between the first and second portions of the first web.(Figures 1-4, [0003]-[0006])
Regarding claim 12, the first portion of the first web is folded over the first portion of the second web.  The admitted prior art discloses the first and second webs are bonded together around the elastic using ultrasonics which would directly bond the first portion of the second web to the second portion of the first web.[0004]
Regarding claims 14 and 15, the admitted prior art discloses the bonding of the first and second web occurs around the elastics and uses ultrasonics, i.e. without adhesive.(Figures 1-4, [0004])
Claim(s) 9, 10, 14, and 15 is/are rejected under 35 U.S.C. 102(a2) as anticipated by Mueller et al.(US Publication 2022/0151840).
Mueller et al. discloses a first web(162) has first, second, and third portions with the second and third portions having elastic thread located thereon, the first portion of the first web is folded over and bonded directly to the second portion of the first web, and the second portion of the second web is directly bonded to the third portion of the first web.(Figure 4)  Mueller et al. teaches the elastic can be sandwiched and held between the two layers using ultrasonic bonding.[0083]  Ultrasonic bonding does not require adhesive.  One in the art would understand that since the elastic is also present in the fold of the first layer, the first and second portions of the first layer would also be joined using ultrasonic bonding without adhesive since Mueller et al. teaches joining together the two layers on either side of the elastic using ultrasonic bonding.
Regarding claim 10, Mueller et al. shows the first portion of the first web being directly bonded to the second portion of the first web and the first portion of the second web directly bonding to the third portion of the first web without overlapping the folded first portion.(Figure 9)
Regarding claim 14, Mueller et al. shows a portion of the elastic threads trapped between the third portion of the first web and the second portion of the second web.(Figure 4)
Regarding claim 15, Mueller et al. discloses ultrasonically bonding around the elastics, which would bond the folded portion of the fist web to the second portion of the first web.[0083]
Claim(s) 9, 12, 14, and 15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kaufman et al.(WO 2019/125415)
Kaufman et al. discloses a first web(32) has first, second, and third portions with the second and third portions having elastic thread located thereon, the first portion of the first web is folded over and bonded directly to the first portion of the second web, and the second portion of the second web is directly bonded to the third portion of the first web.(Figure 3A)  Kaufman et al. teaches the elastic can be sandwiched and held between the two layers without any adhesive using ultrasonic bonding.(Pg. 10, ll. 4-8)  Kaufman et al. discloses the folded portion of the first web is bonded to the second web using ultrasonics.(Pg. 15, ll. 20-22)
Regarding claim 12, Kaufman et al. shows the first portion of the first web is folded over the first portion of the second web.(Figure 3A)  
Regarding claim 14, Kaufman et al. shows a portion of the elastic threads trapped between the third portion of the first web and the second portion of the second web.(Figure 3A)
Regarding claim 15, Kaufman et al. discloses ultrasonically bonding the folded portion of the first web to the first portion of the second web.(Pg. 15, ll. 20-22)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 11, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Back et al.(WO 2018/097771) in view of Kaufman et al.
Back et al. discloses a first web(33) has first, second, and third portions with the second and third portions having elastic thread located thereon, the first portion of the first web is folded over and bonded directly to the second portion of the first web or bonded to the first portion of the second web, and the second portion of the second web is directly bonded to the third portion of the first web.(Figures 4a and 4b)  Back et al. teaches the second sheet can be attached to the first sheet via ultrasonic bonding.(Col. 12, ll. 19-25)  The reference teaches the elastics can be held in place via adhesive.  Kaufman et al. taches holding the elastic in place using ultrasonic bonds on either side of it instead of adhesive as this reduces the cost.(Pg. 1, ll. 21-25; Pg. 10, ll. 4-8)  It would have been obvious to one of ordinary skill in the art at the time of filing to replace the adhesive for the elastic in Back et al. with ultrasonic bonds holding the two sheets together on either side of the elastic since this would reduce costs as taught by Kaufman et al.(Pg. 1, ll. 21-25)
Regarding claim 11, see Figure 4b.
Regarding claim 12, see Figure 4a.
Regarding claim 14, Back et al. shows a portion of the elastic threads trapped between the third portion of the first web and the second portion of the second web.(Figure 4b)
Regarding claim 15, Kaufman et al. discloses ultrasonically bonding the folded portion of the first web to the first portion of the second web.(Pg. 15, ll. 20-22)
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman et al. as applied to claim 9 above, and further in view of Poole et al.(US Patent 9,028,462).
Kaufman et al. does not disclose folding both webs over the second portion of the first web.  Poole et al. discloses that folding both webs over the second portion of the first web is an alternative to folding only the first web over the second portion of the first web.(Figures 6 and 7)  It would have been obvious to one of ordinary skill in the art at the time of filing to folding both web over the second portion of the first web instead of the folding the first web since this is a known alternative for the waistband.(Figure 6 and 7)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222. The examiner can normally be reached 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/Primary Examiner, Art Unit 1746